Title: From Alexander Hamilton to William Loughton Smith, 5 April 1797
From: Hamilton, Alexander
To: Smith, William Loughton


New York, April 5th 97
I have received My Dear Sir Your letter of the  with your little work accompanying it, which I shall read with the interest I take in the author, the first leisure hour. I have cast my eye over it and like very much the plan.
Our affairs are indeed very critical. But I am sorry to find that I do not agree with several of my friends. I am clearly of opinion for an extraordinary mission and as clearly that it should embrace Madison. I do not think we ought to construe the declaration of the Directory against receiving a Minister Plenipotentiary as extending to an extraordinary mission pro hac vice. And if it does, it would be no reason with me against it. I would accumulate the proofs of French Violence & demonstrate to all our Citizens that nothing possible has been omitted. That a certain party desires it is with me a strong reason for it—since I would disarm them of all plea that we have not made every possible effort for peace. The idea is a plausible one that as we sent an Envoy Extraordinary to Britain so ought we to send one to France. And plausible ideas are always enough for the multitude.
These and other reasons (and principally to avoid Rupture with a political monster which seems destined soon to have no Competitor but England) make me even anxious for an extraordinary mission.
And to produce the desired effect, it seems to me essential that it shall embrace a distinguished character agreeable to France & having the confidence of the adverse party. Hence I think of Madison—but I think of him only as one, because I would not trust him alone. I would unite with him Pinckney & some strong Man from the North, say Cabot, and two of the three should rule.
We should then be safe. I need not tell you that I am disposed to make no sacrifices to France. I had rather perish myself and Family than see the Country disgraced. But I would try hard to avoid Rupture & if that cannot be to unite the opinions of all good Citizens of whatever political denomination. This is with me a mighty object.
I will give you hereafter my ideas of what ought to be done when Congress meet. My plan ever is to combine energy with moderation.
Yrs. Affectly
A Hamilton
Wm. Smith Esq
